I dissent from the order denying a rehearing of this case. I think the case of Bland v. Southern Pacific Co., 55 Cal. 570,1 is very clearly in point. The circumstances were different, but the cases cannot be distinguished in principle. The ticket which the conductor took and retained was the property of the plaintiff and had a legal value, — it was evidence of a broken contract, — and on the principle of the Bland case the conductor had no right to eject the plaintiff without first returning the ticket. This is said, of course, upon the assumption that the plaintiff's account of the transaction was true. It was contradicted by the conductor, but here we must accept the evidence which supports the findings of the trial court.
1 36 Am. Rep. 50.